
	
		II
		110th CONGRESS
		2d Session
		S. 2578
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Coleman (for
			 himself, Ms. Klobuchar,
			 Mr. Corker, Mr.
			 Cardin, Mr. Domenici,
			 Mr. Bingaman, Mr. Alexander, Mr.
			 Salazar, Mr. Leahy,
			 Mr. Casey, Ms.
			 Mikulski, and Mrs. Clinton)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To temporarily delay application of proposed changes to
		  Medicaid payment rules for case management and targeted case management
		  services.
	
	
		1.Moratorium on implementation
			 of changes to case management and targeted case management payment requirements
			 under Medicaid
			(a)Delayed
			 implementation of December 4, 2007, interim final ruleThe interim final rule published on
			 December 4, 2007, at pages 68,077 through 68,093 of volume 72 of the Federal
			 Register (relating to parts 431, 440, and 441 of title 42 of the Code of
			 Federal Regulations) shall not take effect before April 1, 2009.
			(b)Continuation of
			 2007 payment policies and practicesNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not, prior to April 1, 2009,
			 take any action (through promulgation of regulation, issuance of regulatory
			 guidance, use of Federal payment audit procedures, or other administrative
			 action, policy or practice, including a Medical Assistance Manual transmittal
			 or issuance of a letter to State Medicaid directors) to restrict coverage or
			 payment under title XIX of the Social Security Act for case management and
			 targeted case management services if such action is more restrictive than the
			 administrative action, policy, or practice that applies to coverage of, or
			 payment for, such services under title XIX of the Social Security Act on
			 December 3, 2007. Any such action taken by the Secretary of Health and Human
			 Services during the period that begins on December 4, 2007, and ends on March
			 31, 2009, that is based in whole or in part on the interim final rule described
			 in subsection (a) is null and void.
			
